Citation Nr: 0111678	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


REMAND

The appellant requested a personal hearing before a Member of 
the Board, and a hearing by videoconference was scheduled for 
April 16, 2001.  Regrettably, the videoconference equipment 
malfunctioned, and the hearing could not be held as 
scheduled.  The appellant has requested a personal hearing 
before a Member of the Board at the RO, and this case will be 
remanded to the RO for that purpose.

This case is REMANDED to the RO for the following:

The RO should schedule the appellant to 
appear and testify at a personal hearing 
before a Member of the Board at the RO 
(Travel Board hearing) at the earliest 
possible time.

Following completion of this action, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to afford the veteran 
due process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




